 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFF HEALY,                                          No. 2:17-cv-1671 KJM DB P
12                            Plaintiff,
13              v.                                         ORDER
14    MARTY MARTEL, et al.,
15                            Defendants.
16

17            All parties have stipulated that this action be dismissed. (ECF No. 29.) Accordingly, IT

18   IS HEREBY ORDERED that plaintiff’s motion to dismiss this action (ECF No. 27) is granted

19   and this action is dismissed without prejudice pursuant to Fed. R. Civ. P. 41(a).

20   Dated: October 25, 2018

21

22

23

24
     DLB:9
     DB/prisoner-civil rights/Heal1671.59c
25

26
27

28
                                                           1
